RENDERED: OCTOBER 2, 2020; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2019-CA-0058-MR


DEVONTE’ WEBB                                                     APPELLANT



                    APPEAL FROM FAYETTE CIRCUIT COURT
v.                 HONORABLE PAMELA R. GOODWINE, JUDGE
                         ACTION NO. 14-CR-00354-002



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

ACREE, JUDGE: DeVonte’ Webb appeals the Fayette Circuit Court’s August 21,

2018 order denying his RCr1 11.42 motion for postconviction relief. After careful

review, we affirm.




1
    Kentucky Rules of Criminal Procedure.
                                  BACKGROUND

             In October 2012, Webb, along with two others, robbed six University

of Kentucky students at gunpoint. Webb was indicted on five counts of robbery in

the first degree. He was subsequently charged with being a second-degree

persistent felony offender.

             At a pre-trial conference held on April 24, 2014, the Commonwealth

offered Webb a sentence of ten years in exchange for a guilty plea. Webb

contends his counsel, in advising him whether to accept the plea offer, stated the

Commonwealth’s case was “weak,” and he believed they could win at trial.

According to Webb, he rejected the offer based on his counsel’s assurances.

             Webb was tried by a jury and convicted on all counts. He was

sentenced to twenty-seven years in prison. The Kentucky Supreme Court affirmed

his conviction. Webb v. Commonwealth, No. 2015-SC-000198-MR, 2017 WL
5504420, at *12 (Ky. Mar. 23, 2017). Thereafter, he filed a pro se motion for

postconviction relief, alleging ineffective assistance of trial counsel. The circuit

court denied relief without conducting an evidentiary hearing. This appeal

followed.

                              STANDARD OF REVIEW

             Every defendant is entitled to reasonably effective, but not necessarily

errorless, counsel. Fegley v. Commonwealth, 337 S.W.3d 657, 659 (Ky. App.


                                          -2-
2011). In evaluating a claim of ineffective assistance of counsel, we apply the

familiar “deficient-performance plus prejudice” standard first articulated in

Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 2065, 80 L. Ed. 2d
674 (1984). This standard applies equally when defendants allege they declined a

plea offer in favor of going to trial, based on counsel’s ineffectiveness. See

Osborne v. Commonwealth, 992 S.W.2d 860, 864 (Ky. App. 1998).

             Under Strickland, the movant must first prove his counsel’s

performance was deficient by demonstrating counsel’s representation “fell below

an objective standard of reasonableness” such that “counsel was not functioning as

the ‘counsel’ guaranteed by the Sixth Amendment[.]” Commonwealth v. Tamme,

83 S.W.3d 465, 469 (Ky. 2002). In this context, we inquire whether counsel

sufficiently communicated to his client what “risks were attendant to trial versus

the benefits to be gained vis á vis a plea bargain[.]” Osborne, 992 S.W.2d at 864.

             Second, the movant must prove counsel’s “deficient performance

prejudiced the defense.” Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. In this

context, the movant must show:

             that but for the ineffective advice of counsel there is a
             reasonable probability that the plea offer would have
             been presented to the court (i.e., that the defendant would
             have accepted the plea and the prosecution would not
             have withdrawn it in light of intervening circumstances),
             that the court would have accepted its terms, and that the
             conviction or sentence, or both, under the offer’s terms


                                         -3-
               would have been less severe than under the judgment and
               sentence that in fact were imposed.

Lafler v. Cooper, 566 U.S. 156, 164, 132 S. Ct. 1376, 1385, 182 L. Ed. 2d 398

(2012).

                                          ANALYSIS

               When Webb brought his motion before the circuit court, he argued

four different grounds for relief pursuant to RCr 11.42. In this appeal, he abandons

all but one of those grounds. To better understand why the circuit court ruled as it

did, we shall set forth Webb’s argument as presented there.

               The pertinent paragraph of his motion to the circuit court states, in its

entirety, as follows:

                     5. At Movant’s first pretrial hearing, Assistant
               Commonwealth’s Attorney, Alexander Garcia, offered
               him a plea deal on all indicted offenses for a total of ten
               (10) years to serve with a parole eligibility of 85%.
               Movant’s counsels were ineffective for advising him to
               reject the Commonwealth’s plea offer, stating “that they
               (Commonwealth) did not really have anything against him
               and their case was weak, and they could not win at trial.”[2]
               In fact, the evidence against Movant was significant, if not
               impervious. The jury found Movant guilty of the five (5)
               first-degree robbery counts and he was sentenced to
               fifteen-year sentences each to run concurrently, enhanced
               to twenty-seven (27) years by a second-degree persistent
               felony offender (PFO) conviction, which also requires



2
  Obviously, this cannot be a direct quote because it is in the past tense and refers to Webb in the
third person.

                                                -4-
                85% service of sentence to be eligible for parole pursuant
                to KRS[3] 439.3401.

(Motion to Vacate, Set Aside or Correct Sentence, Record (R.) at 213B.)

                In addition to the motion for postconviction relief, Webb filed a

twenty-three-page supporting memorandum of law. The section addressing this

specific issue on appeal comprises slightly more than two pages of the

memorandum. The first paragraph of that section is a verbatim repetition of

paragraph 5 of his motion, quoted above. We quote the remaining portions of that

memorandum to the extent they are pertinent, as follows:

                C. Movant was denied the right to effective assistance of
                counsel in whether to accept a favorably offered plea
                bargain.

                [The next paragraphs after the repetition of paragraph 5
                from the motion set out general legal principles related to
                ineffective assistance of counsel and specific
                jurisprudence regarding assistance of counsel during plea
                negotiations.]

                Movant’s attorney was ineffective by providing him with
                erroneous legal advice to not accept the Commonwealth’s
                favorable offer, when counsel had not provided Movant
                with a viable defense to the evidence against him. Movant
                was prejudiced because he “lost out on the opportunity to
                plead guilty and receive the lower sentence that [was]
                offered to him.” Lafler v. Cooper, 132 S. Ct. 1376, 1384,
                182 L. Ed. 2d 398 (2012). The Commonwealth offered to
                settle this case for a sentence far less than 27 years, 10
                years in fact, but Movant’s lawyer advised him not to
                accept the offer based on erroneous legal advice “that they

3
    Kentucky Revised Statutes.

                                            -5-
             (Commonwealth) did not really have anything against him
             and their case was weak, and they could win at trial.”
             Under Lafler and Strickland this Court must vacate
             Movant’s conviction and order the Commonwealth to
             reinstate the previous offer.

(R. at 231N to 231P.)

             We agree with Webb that “a defendant has the right to effective

assistance of counsel in considering whether to accept [a plea offer].” Lafler, 566
U.S. at 168, 132 S. Ct. at 1387. Webb asserts his counsel’s only advice was “the

Commonwealth’s case was weak, and he believed they could win at trial.” He

contends this falls well below Strickland’s deficiency standard. We disagree.

             It is essential to note that nowhere in the motion or memorandum does

Webb allege his counsel failed to apprise him of: (1) the elements of first-degree

robbery; (2) the Commonwealth’s evidence and how it could be used to prove first-

degree robbery; (3) the minimum and maximum sentences based on the potential

outcomes of trial; and (4) the strengths and weaknesses of his case. Allusion to

such allegations appears for the first time in his brief to this Court.

             “[A]n allegation of ineffective assistance of counsel does not state

grounds for relief unless the petition alleges sufficient facts to show that the

representation of counsel was inadequate.” Thomas v. Commonwealth, 459
S.W.2d 72, 72 (Ky. 1970). Before the circuit court, Webb alleged no deficiency of

counsel’s performance other than counsel’s urging him to reject the offer without


                                           -6-
telling Webb what the defense would be. Surely, Webb knew his defense was that

he did not commit the crime.

             Webb’s motion in the circuit court for postconviction relief was based

solely on a relatively general allegation that counsel gave him bad advice. He did

not base the charge of ineffective assistance on even his own assertion of

contemporaneous facts that counsel failed him in some specific way. Rather,

Webb’s best evidence is that the jury’s verdict proved the advice to be bad. That is

never sufficient cause to require an evidentiary hearing on an RCr 11.42 motion,

much less to grant the motion.

                                 CONCLUSION

             Based on the foregoing, we affirm the Fayette Circuit Court’s August

21, 2018 order denying Webb’s RCr 11.42 motion for postconviction relief.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Andrea Reed                               Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Leilani K.M. Martin
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -7-